 
 
IV 
108th CONGRESS
2d Session
H. RES. 587 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2004 
Mr. Smith of New Jersey (for himself, Mr. Cardin, Mr. Pitts, Mr. Hastings of Florida, and Mr. Aderholt) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the recent outbreak of violence in Kosovo. 
 
Whereas the North Atlantic Treaty Organization (NATO) successfully intervened in 1999 to stop the continued, brutal repression of the Albanian population of Kosovo by the regime of Slobodan Milosevic; 
Whereas NATO has subsequently led a multinational peace operation in Kosovo, known as KFOR, while the United Nations has deployed an international civilian police force to enhance peace and security; 
Whereas the Organization for Security and Cooperation in Europe (OSCE) has deployed a mission to help develop democratic institutions, including a professional and multiethnic Kosovo Police Service, and encourage respect for human rights; 
Whereas the United States and the international community as a whole have called for all parties to respect the terms of United Nations Security Council Resolution 1244 (June 10, 1999) as the basis for progress in Kosovo; 
Whereas the United Nations has developed benchmarks in Kosovo, progress in the achievement of which would include increased respect for human rights and adherence to the rule of law; 
Whereas ethnic communities comprising the population of Kosovo, including an Albanian majority and Serb, Romani, and several other minority communities, have yet to reconcile their differences despite efforts by the international community and several nongovernmental organizations; 
Whereas the OSCE has issued several reports critical of the respect shown in Kosovo for the rights of persons belonging to minorities; 
Whereas ethnic tensions remain high in Kosovo due to the lack of freedom of movement, the inability of displaced persons to return to their homes, and sporadic and recurring attacks on individuals, their property, and particularly their places of worship; 
Whereas separate and tragic incidents in Kosovo led to a massive outbreak of violence on March 17, 2004, which has left dozens dead, hundreds wounded, and thousands more displaced; 
Whereas Orthodox churches and monasteries in Kosovo have often been targeted for attack, and in recent days several additional churches and monasteries have been severely damaged or destroyed; 
Whereas mosques in Serbia have also been attacked, damaged, or destroyed, in apparent retaliation for the violence taking place against minority populations in Kosovo; 
Whereas this violence in Kosovo threatens the dialogue which has just been established on issues of common concern, such as resolving the cases of missing persons from the earlier conflict; and 
Whereas it should be beneath the dignity of any individual who was persecuted or otherwise suffered under the repressive regime of Slobodan Milosevic to violate the human rights of others, to support the persecution or repression of those belonging to other ethnic groups, or to encourage or participate in their ethnic cleansing: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the outbreak of violence in Kosovo deserves the strongest condemnation by the United States and the international community, and all sides should refrain from encouraging or engaging in any further violence; 
(2)the attacks on places of worship in Kosovo and in various Serbian cities should be viewed as especially reprehensible; 
(3)those who can be identified as responsible for acts of violence should be brought to justice; 
(4)the elected leaders of Kosovo have a primary responsibility to take action to stop any continuing violence, to prevent future violence, and to encourage ethnic reconciliation and respect for the rights of persons belonging to minorities in Kosovo; 
(5)the presence of additional military forces in the NATO-led multinational peace operation in Kosovo, known as KFOR, as decided by NATO with the support of the United States on March 18, 2004, is warranted and welcomed; 
(6)the international community should take necessary measures to protect people and property facing the threat of violence in Kosovo; 
(7)dialogue on issues of common concern in Kosovo, including the resolution of missing persons cases, should continue; 
(8)the benchmarks established by the United Nations parallel the democratic standards established and encouraged by participating states of the Organization for Security and Cooperation in Europe (OSCE); 
(9)the United States and the international community as a whole should maintain an active and effective presence in Kosovo not only until violence subsides but until there is significant progress in meeting the benchmarks established by the United Nations, including the return of displaced persons and greater freedom of movement for all persons throughout Kosovo; and 
(10)authorities in Serbia should maintain efforts to protect people and property vulnerable to retaliatory violence. 
 
